Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33, 35, and 70, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 27; “a heat source” at (b. line 1) is unclear; whereas “said heat source” is already asserted at (a. line 3); “liquid coolant” at (e. line(s) 6 and 7 respectively) is unclear; whereas (e. line 2) already asserts “liquid coolant”; Further, (e. line(s) 4-5) is unclear; whereas it cannot be ascertained if only the float valve is intended to be configured to control a level of liquid coolant and automatically delivering liquid coolant etc.; whereas “an electric or mechanical valve” at (e. line 5) is presented as a separate limitation not associated to control a level and/or self-regulated automatically in which is cannot be ascertain how i.e. an electric or mechanical valve of no particular type constitutes being self regulated with automatic delivery without a control and detection means; “at least one cooling interface” at (a. line 1) is unclear; whereas the claim appears to positively require more than one cooling interface (atleast four in which two is associated with heat removal and another two where heat is not being removed) and thus it appears the term shall be introduced as: ‘cooling interfaces’; “said at least one cooling interface” at (e. line(s) 4-5) is unclear; whereas the claim previously asserts “at least one cooling interface” at (a. line 1) then asserts “each cooling interface” at (a. line(s) 3-4, and 4-5) and subsequently asserts “the cooling interface” at (b. line 2) and reverts back to “at least one cooling interface” at (e. line(s) 4-5), and later asserts “a cooling interface(s)” at (e. line(s) 7-8); Next, it appears “and not to a cooling interface(s)” at (e. line 8) is intended to denote: ‘and not to other respective cooling face(s)’.  As such, it cannot be ascertained if (e. line(s) 6-9) is intended to denote if automatically delivering liquid coolant is only to i.e. the cooling interface and not to other cooling interfaces which may constitute atleast a second and a third cooling interface OR otherwise intended to denote automatically delivering the liquid coolant only to i.e. more than one cooling interface and not to other cooling interfaces which may constitute a third and fourth cooling interface).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 27, 33, 35, and 70 have been considered but are moot; whereas 112 rejections are hereby presented in response to the amended claim language which cannot be readily ascertained as intended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835